PER CURIAM.
Appellant, Bernard Edwards, was tried by jury and convicted of the sale of. cocaine. His case was assigned to the Fifteenth Judicial Circuit’s special habitual felony offender division of the circuit court. Appellant was declared an habitual felony offender and sentenced to five years in state prison to be followed by ten years probation. In accordance with Hartley v. State, 650 So.2d 1044 (Fla. 4th DCA 1995), we affirm appellant’s conviction but vacate the sentence and remand for re-sentencing before a different trial judge.
POLEN, FARMER and STEVENSON, JJ., concur.